
		111th CONGRESS
		2d Session
		H.R. 4899
		In the Senate of the United
	 States,
		
			May 27 (legislative day,
		May 26), 2010.
		
		Amendments:
		That the bill from the House of Representatives
		(H.R. 4899) entitled An Act making emergency supplemental appropriations
		for disaster relief and summer jobs for the fiscal year ending September 30,
		2010, and for other purposes., do pass with the following
		Strike out all
	 after the enacting clause and
	 insert:
				
					That the following sums are
		  appropriated, out of any money in the Treasury not otherwise appropriated, for
		  the fiscal year ending September 30, 2010, and for other purposes,
		  namely:
					I
						1
							DEPARTMENT OF
		AGRICULTURE
							Farm Service
		Agency
							Agricultural credit insurance fund
		program accountFor an
		additional amount for gross obligations for the principal amount of direct and
		guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941
		et seq.) loans, to be available from funds in the Agricultural Credit Insurance
		Fund, as follows: guaranteed farm ownership loans, $300,000,000; operating
		loans, $650,000,000, of which $250,000,000 shall be for unsubsidized guaranteed
		loans, $50,000,000 shall be for subsidized guaranteed loans, and $350,000,000
		shall be for direct loans.For
		an additional amount for the cost of direct and guaranteed loans, including the
		cost of modifying loans as defined in section 502 of the Congressional Budget
		Act of 1974, as follows: guaranteed farm ownership loans, $1,110,000; operating
		loans, $29,470,000, of which $5,850,000 shall be for unsubsidized guaranteed
		loans, $7,030,000 shall be for subsidized guaranteed loans, and $16,590,000
		shall be for direct loans.For
		an additional amount for administrative expenses necessary to carry out the
		direct and guaranteed loan programs, $1,000,000.
							Emergency Forest Restoration
		ProgramFor implementation of
		the emergency forest restoration program established under section 407 of the
		Agricultural Credit Act of 1978 (16 U.S.C. 2206) for expenses resulting from
		natural disasters that occurred on or after January 1, 2010, and for other
		purposes, $18,000,000, to remain available until expended: 
		Provided, That the program: (1) shall
		be carried out without regard to chapter 35 of title 44, United States Code
		(commonly known as the Paperwork Reduction Act) and the
		Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36
		Fed. Reg. 13804), relating to notices of proposed rulemaking and public
		participation in rulemaking; and (2) with rules issued without a prior
		opportunity for notice and comment except, as determined to be appropriate by
		the Farm Service Agency, rules may be promulgated by an interim rule effective
		on publication with an opportunity for notice and comment: 
		Provided further, That in carrying
		out this program, the Secretary shall use the authority provided under section
		808(2) of title 5, United States Code: 
		Provided further, That to reduce
		Federal costs in administering this heading, the emergency forest restoration
		program shall be considered to have met the requirements of the National
		Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for activities
		similar in nature and quantity to those of the emergency conservation program
		established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C.
		2201 et seq.).
							Foreign Agricultural
		Service
							Food for Peace Title II
		Grants
							For an additional amount for Food for
		Peace Title II Grants for emergency relief and rehabilitation, and
		other expenses related to Haiti following the earthquake of January 12, 2010,
		and for other disaster-response activities relating to the earthquake,
		$150,000,000, to remain available until
		expended.
							GENERAL PROVISIONS—THIS
		CHAPTER
							101.None of the funds appropriated or made
		  available by this or any other Act shall be used to pay the salaries and
		  expenses of personnel to carry out a biomass crop assistance program as
		  authorized by section 9011 of Public Law 107–171 in excess of $552,000,000 in
		  fiscal year 2010 or $432,000,000 in fiscal year 2011: 
		  Provided, That section 3002 shall
		  not apply to the amount under this section.
							102.(a)Section 502(h)(8) of the Housing Act of
		  1949 (42 U.S.C. 1472(h)(8)) is amended to read as follows:
									
										(8)FeesNotwithstanding paragraph (14)(D), with
			 respect to a guaranteed loan issued or modified under this subsection, the
			 Secretary may collect from the lender—
											(A)at the time of issuance of the guarantee or
			 modification, a fee not to exceed 3.5 percent of the principal obligation of
			 the loan; and
											(B)an annual fee not to exceed 0.5 percent of
			 the outstanding principal balance of the loan for the life of the
			 loan.
											.
								(b)Section 739 of the
		  Agriculture, Rural Development, Food and Drug Administration, and Related
		  Agencies Appropriation Act, 2001 (H.R. 5426 as enacted by Public Law 106–387,
		  115 Stat. 1549A–34) is repealed.
								(c)For gross obligations for
		  the principal amount of guaranteed loans as authorized by title V of the
		  Housing Act of 1949, to be available from funds in the rural housing insurance
		  fund, an additional amount shall be for section 502 unsubsidized guaranteed
		  loans sufficient to meet the remaining fiscal year 2010 demand, provided that
		  existing program underwriting standards are maintained, and provided further
		  that the Secretary may waive fees described herein for very low- and low-income
		  borrowers, not to exceed $697,000,000 in loan guarantees.
								2
							DEPARTMENT OF
		COMMERCE
							National Telecommunications and
		Information Administration
							(Rescission)Of the funds made available under the
		heading National Telecommunications and Information
		Administration for Digital-to-Analog Converter Box Program in prior
		years, $111,500,000 are rescinded.
							Economic development
		administration
							ECONOMIC DEVELOPMENT ASSISTANCE
		PROGRAMSPursuant to section
		703 of the Public Works and Economic Development Act (42 U.S.C. 3233), for an
		additional amount for ‘‘Economic Development Assistance Programs’’, for
		necessary expenses related to disaster relief, long-term recovery, and
		restoration of infrastructure in States that experienced damage due to severe
		storms and flooding during March 2010 through May 2010 for which the President
		declared a major disaster covering an entire State or States with more than 20
		counties declared major disasters under title IV of the Robert T. Stafford
		Disaster Relief and Emergency Assistance Act of 1974, $49,000,000, to remain
		available until expended.
							National oceanic and atmospheric
		administration
							OPERATIONS, RESEARCH, AND
		FACILITIESFor an additional
		amount for Operations, Research, and Facilities, $5,000,000, for
		necessary expenses related to commercial fishery failures as determined by the
		Secretary of Commerce in January 2010.
							NATIONAL AERONAUTICS AND SPACE
		ADMINISTRATION
							ExplorationThe matter contained in title III of
		division B of Public Law 111–117 regarding National Aeronautics and
		Space Administration Exploration is amended by inserting at the end of
		the last proviso : 
		Provided further, That
		notwithstanding any other provision of law or regulation, funds made available
		for Constellation in fiscal year 2010 for National Aeronautics and Space
		Administration Exploration and from previous appropriations for
		National Aeronautics and Space Administration Exploration shall
		be available to fund continued performance of Constellation contracts, and
		performance of such Constellation contracts may not be terminated for
		convenience by the National Aeronautics and Space Administration in fiscal year
		2010.
							3
							DEPARTMENT OF
		DEFENSE—MILITARY
							MILITARY
		PERSONNEL
							Military personnel, army For an additional amount for Military
		Personnel, Army, $1,429,809,000.
							Military personnel, navyFor an additional amount for Military
		Personnel, Navy, $40,478,000.
							Military personnel, marine
		corpsFor an additional amount
		for Military Personnel, Marine Corps,
		$145,499,000.
							Military personnel, air
		forceFor an additional amount
		for Military Personnel, Air Force,
		$94,068,000.
							Reserve personnel, armyFor an additional amount for Reserve
		Personnel, Army, $5,722,000.
							Reserve personnel, navyFor an additional amount for Reserve
		Personnel, Navy, $2,637,000.
							Reserve personnel, marine
		corpsFor an additional amount
		for Reserve Personnel, Marine Corps,
		$34,758,000.
							Reserve personnel, air
		forceFor an additional amount
		for Reserve Personnel, Air Force,
		$1,292,000.
							National guard personnel,
		armyFor an additional amount
		for National Guard Personnel, Army,
		$33,184,000.
							OPERATION AND
		MAINTENANCE
							Operation and Maintenance,
		ArmyFor an additional amount
		for Operation and Maintenance, Army, $11,719,927,000, of which
		$218,300,000 shall be available to restore amounts transferred from this
		account to Overseas Humanitarian, Disaster, and Civic Aid for
		emergency relief activities related to Haiti following the earthquake of
		January 12, 2010, and for other disaster-response activities relating to the
		earthquake.
							Operation and maintenance,
		NavyFor an additional amount
		for Operation and Maintenance, Navy, $2,735,194,000, of which
		$187,600,000 shall be available to restore amounts transferred from this
		account to Overseas Humanitarian, Disaster, and Civic Aid for
		emergency relief activities related to Haiti following the earthquake of
		January 12, 2010, and for other disaster-response activities relating to the
		earthquake.
							Operation and maintenance, Marine
		CorpsFor an additional amount
		for Operation and Maintenance, Marine Corps, $829,326,000, of
		which $30,700,000 shall be available to restore amounts transferred from this
		account to Overseas Humanitarian, Disaster, and Civic Aid for
		emergency relief activities related to Haiti following the earthquake of
		January 12, 2010, and for other disaster-response activities relating to the
		earthquake.
							Operation and maintenance, Air
		ForceFor an additional amount
		for Operation and Maintenance, Air Force, $3,835,095,000, of
		which $218,400,000 shall be available to restore amounts transferred from this
		account to Overseas Humanitarian, Disaster, and Civic Aid for
		emergency relief activities related to Haiti following the earthquake of
		January 12, 2010, and for other disaster-response activities relating to the
		earthquake.
							Operation and Maintenance,
		Defense-Wide
							(INCLUDING TRANSFER OF
		FUNDS)For an additional
		amount for Operation and Maintenance, Defense-Wide,
		$1,236,727,000: 
		Provided, That up to $50,000,000, to
		remain available until expended, shall be available for transfer to the Port of
		Guam Improvement Enterprise Fund established by section 3512 of the Duncan
		Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
		110–417): 
		Provided further, That funds
		transferred under the previous proviso shall be merged with and available for
		obligation for the same time period and for the same purposes as the
		appropriation to which transferred: 
		Provided further, That these funds
		may be transferred by the Secretary of Defense only if he determines such
		amounts are required to improve facilities, relieve port congestion, and
		provide greater access to port facilities: 
		Provided further, That any amounts
		transferred pursuant to the previous three provisos shall be available to the
		Secretary of Transportation, acting through the Administrator of the Maritime
		Administration, to carry out under the Port of Guam Improvement Enterprise
		Program planning, design, and construction of projects for the Port of Guam to
		improve facilities, relieve port congestion, and provide greater access to port
		facilities: 
		Provided further, That the transfer
		authority in this section is in addition to any other transfer authority
		available to the Department of Defense: 
		Provided further, That the Secretary
		shall, not fewer than five days prior to making transfers under this authority,
		notify the congressional defense committees in writing of the details of any
		such transfer.
							Operation and maintenance, army
		reserveFor an additional
		amount for Operation and Maintenance, Army Reserve,
		$41,006,000.
							Operation and maintenance, navy
		reserveFor an additional
		amount for Operation and Maintenance, Navy Reserve,
		$75,878,000.
							Operation and maintenance, marine corps
		reserveFor an additional
		amount for Operation and Maintenance, Marine Corps Reserve,
		$857,000.
							Operation and maintenance, air force
		reserveFor an additional
		amount for Operation and Maintenance, Air Force Reserve,
		$124,039,000.
							Operation and maintenance, army
		national guardFor an
		additional amount for Operation and Maintenance, Army National
		Guard, $180,960,000.
							Operation and maintenance, air national
		guardFor an additional amount
		for Operation and Maintenance, Air National Guard,
		$203,287,000.
							Afghanistan Security Forces
		FundFor an additional amount
		for Afghanistan Security Forces Fund, $2,604,000,000, to remain
		available until September 30, 2011: 
		Provided, That such funds shall be
		available to the Secretary of Defense, notwithstanding any other provision of
		law, for the purpose of allowing the Commander, Combined Security Transition
		Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		the concurrence of the Secretary of State, to the security forces of
		Afghanistan, including the provision of equipment, supplies, services,
		training, facility and infrastructure repair, renovation, and construction, and
		funding: 
		Provided further, That the authority
		to provide assistance under this heading is in addition to any other authority
		to provide assistance to foreign nations: 
		Provided further, That contributions
		of funds for the purposes provided herein from any person, foreign government,
		or international organization may be credited to this Fund, to remain available
		until expended, and used for such purposes: 
		Provided further, That the Secretary
		shall notify the congressional defense committees in writing upon the receipt
		and upon the transfer of any contribution, delineating the sources and amounts
		of the funds received and the specific use of such contributions: 
		Provided further, That the Secretary
		of Defense shall, not fewer than 15 days prior to making transfers from this
		appropriation account, notify the congressional defense committees in writing
		of the details of any such transfer.
							Iraq Security Forces FundFor the Iraq Security Forces
		Fund, $1,000,000,000, to remain available until September 30, 2011: 
		Provided, That such funds shall be
		available to the Secretary of Defense, notwithstanding any other provision of
		law, for the purpose of allowing the Commander, United States Forces—Iraq, or
		the Secretary's designee, to provide assistance, with the concurrence of the
		Secretary of State, to the security forces of Iraq, including the provision of
		equipment, supplies, services, training, facility and infrastructure repair,
		and renovation: 
		Provided further, That the authority
		to provide assistance under this heading is in addition to any other authority
		to provide assistance to foreign nations: 
		Provided further, That contributions
		of funds for the purposes provided herein from any person, foreign government,
		or international organization may be credited to this Fund, to remain available
		until expended, and used for such purposes: 
		Provided further, That the Secretary
		shall notify the congressional defense committees in writing upon the receipt
		and upon the transfer of any contribution, delineating the sources and amounts
		of the funds received and the specific use of such contributions: 
		Provided further, That the Secretary
		of Defense shall, not fewer than 15 days prior to making transfers from this
		appropriation account, notify the congressional defense committees in writing
		of the details of any such transfer.
							PROCUREMENT
							Aircraft procurement,
		armyFor an additional amount
		for Aircraft Procurement, Army, $219,470,000, to remain
		available until September 30, 2012.
							Procurement of weapons and tracked
		combat vehicles, armyFor an
		additional amount for Procurement of Weapons and Tracked Combat
		Vehicles, Army, $3,000,000, to remain available until September 30,
		2012.
							Procurement of ammunition,
		armyFor an additional amount
		for Procurement of Ammunition, Army, $17,055,000, to remain
		available until September 30, 2012.
							Other procurement, armyFor an additional amount for Other
		Procurement, Army, $2,065,006,000, to remain available until September
		30, 2012.
							Aircraft procurement,
		navyFor an additional amount
		for Aircraft Procurement, Navy, $296,000,000, to remain
		available until September 30, 2012.
							Other procurement, navyFor an additional amount for Other
		Procurement, Navy, $31,576,000, to remain available until September 30,
		2012.
							Procurement, marine corpsFor an additional amount for
		Procurement, Marine Corps, $162,927,000, to remain available
		until September 30, 2012.
							Aircraft procurement, air
		forceFor an additional amount
		for Aircraft Procurement, Air Force, $174,766,000, to remain
		available until September 30, 2012.
							Other procurement, air
		forceFor an additional amount
		for Other Procurement, Air Force, $672,741,000, to remain
		available until September 30, 2012.
							Procurement, Defense-WideFor an additional amount for
		Procurement, Defense-Wide, $189,276,000, to remain available
		until September 30, 2012.
							Mine resistant ambush protected vehicle
		fund
							(INCLUDING TRANSFER OF
		FUNDS)For an additional
		amount for the Mine Resistant Ambush Protected Vehicle Fund,
		$1,123,000,000, to remain available until September 30, 2011: 
		Provided, That such funds shall be
		available to the Secretary of Defense, notwithstanding any other provision of
		law, to procure, sustain, transport, and field Mine Resistant Ambush Protected
		vehicles: 
		Provided further, That the Secretary
		shall transfer such funds only to appropriations for operations and
		maintenance; procurement; research, development, test and evaluation; and
		defense working capital funds to accomplish the purpose provided herein: 
		Provided further, That the funds
		transferred shall be merged with and available for the same purposes and the
		same time period as the appropriation to which they are transferred: 
		Provided further, That this transfer
		authority is in addition to any other transfer authority available to the
		Department of Defense: 
		Provided further, That the Secretary
		shall, not fewer than 10 days prior to making transfers from this
		appropriation, notify the congressional defense committees in writing of the
		details of any such transfer.
							RESEARCH, DEVELOPMENT, TEST AND
		EVALUATION
							Research, development, test and
		evaluation, navyFor an
		additional amount for Research, Development, Test and Evaluation,
		Navy, $44,835,000, to remain available until September 30,
		2011.
							Research, development, test and
		evaluation, air forceFor an
		additional amount for Research, Development, Test and Evaluation, Air
		Force, $163,775,000, to remain available until September 30,
		2011.
							Research, Development, Test and
		Evaluation, Defense-WideFor
		an additional amount for Research, Development, Test and Evaluation,
		Defense-Wide, $65,138,000, to remain available until September 30,
		2011.
							REVOLVING AND MANAGEMENT
		FUNDS
							Defense working capital
		fundsFor an additional amount
		for Defense Working Capital Funds, $1,134,887,000, to remain
		available until expended.
							OTHER DEPARTMENT OF DEFENSE
		PROGRAMS
							Defense Health ProgramFor an additional amount for Defense
		Health Program, $33,367,000 for operation and maintenance: 
		Provided, That language under this
		heading in title VI, division A of Public Law 111–118 is amended by striking
		$15,093,539,000 and inserting in lieu thereof
		$15,121,714,000.
							Drug Interdiction and Counter-Drug
		Activities
							(INCLUDING TRANSFER OF
		FUNDS)For an additional
		amount for Drug Interdiction and Counter-Drug Activities,
		Defense, $94,000,000, to remain available until September 30,
		2011.
							GENERAL PROVISIONS—THIS
		CHAPTER
							301.Funds appropriated by this Act, or made
		  available by the transfer of funds in this Act, for intelligence activities are
		  deemed to be specifically authorized by the Congress for purposes of section
		  504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)): 
		  Provided, That section 8079 of the
		  Department of Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat.
		  3446) is amended by striking fiscal year 2010 until and all that
		  follows and insert fiscal year 2010..
								(INCLUDING TRANSFER OF
		FUNDS)
								302.Section 8005 of the Department of Defense
		  Appropriations Act, 2010 (division A of Public Law 111–118) is amended by
		  striking $4,000,000,000 and inserting
		  $4,500,000,000.
							303.Funds made available in this chapter to the
		  Department of Defense for operation and maintenance may be used to purchase
		  items having an investment unit cost of not more than $250,000: 
		  Provided, That upon determination
		  by the Secretary of Defense that such action is necessary to meet the
		  operational requirements of a Commander of a Combatant Command engaged in
		  contingency operations overseas, such funds may be used to purchase items
		  having an investment item unit cost of not more than $500,000.
							304.Of the funds obligated or expended by any
		  Federal agency in support of emergency humanitarian assistance services at the
		  request of or in coordination with the Department of Defense, the Department of
		  State, or the U.S. Agency for International Development, on or after January
		  12, 2010 and before February 12, 2010, in support of the Haitian earthquake
		  relief efforts not to exceed $500,000 are deemed to be specifically authorized
		  by the Congress.
							305.Section 8011 of the title VIII, division A
		  of Public Law 111–118 is amended by striking within 30 days of enactment
		  of this Act and inserting in lieu thereof 30 days prior to
		  contract award.
								(Rescissions)
								306.(a)Of the funds appropriated in Department of
		  Defense Appropriation Acts, the following funds are hereby rescinded from the
		  following accounts and programs in the specified amounts:
									Other Procurement, Air Force,
		  2009/2011, $5,000,000; and
									Research, Development, Test and
		  Evaluation, Army, 2009/2010, $72,161,000.
									(b)Section 3002 shall not
		  apply to the amounts in this section.
								307.None of the funds provided in this chapter
		  may be used to finance programs or activities denied by Congress in fiscal
		  years 2009 or 2010 appropriations to the Department of Defense or to initiate a
		  procurement or research, development, test and evaluation new start program
		  without prior written notification to the congressional defense
		  committees.
								High-value detainee interrogation group
		charter and report
								308.(a)Submission of Charter
		  and ProceduresNot later than 30 days after the final approval of
		  the charter and procedures for the interagency body established to carry out an
		  interrogation pursuant to a recommendation of the report of the Special Task
		  Force on interrogation and Transfer Policies submitted under section 5(g) of
		  Executive Order 13491 (commonly known as the High-Value Detainee Interrogation
		  Group), or not later than 30 days after the date of the enactment of this Act,
		  whichever is later, the Director of National Intelligence shall submit to the
		  congressional intelligence committees such charter and procedures.
								(b)UpdatesNot
		  later than 30 days after the final approval of any significant modification or
		  revision to the charter or procedures referred to in subsection (a), the
		  Director of National Intelligence shall submit to the congressional
		  intelligence committees any such modification or revision.
								(c)Lessons
		  learnedNot later than 60 days after the date of the enactment of
		  this Act, the Director of National Intelligence shall submit to the
		  congressional intelligence committees a report setting forth an analysis and
		  assessment of the lessons learned as a result of the operations and activities
		  of the High-Value Detainee Interrogation Group since the establishment of that
		  group.
								(d)Submittal of charter
		  and reports to additional committees of CongressAt the same time
		  the Director of National Intelligence submits the charter and procedures
		  referred to in subsection (a), any modification or revision to the charter or
		  procedures under subsection (b), and any report under subsection (c) to the
		  congressional intelligence committees, the Director shall also submit such
		  matter to—
									(1)the Committees on Armed Services, Homeland
		  Security and Governmental Affairs, the Judiciary, and Appropriations of the
		  Senate; and
									(2)the Committees on Armed Services, Homeland
		  Security, the Judiciary, and Appropriations of the House of
		  Representatives.
									4
							DEPARTMENT OF DEFENSE—CIVIL
		
							DEPARTMENT OF THE
		ARMY
							Corps of
		engineers—Civil
							Investigations
							For an additional amount for
		Investigations, $5,400,000: 
		Provided, That funds provided under
		this heading in this chapter shall be used for studies in States affected by
		severe storms and flooding: 
		Provided further, That the Assistant
		Secretary of the Army for Civil Works shall provide a monthly report to the
		Committees on Appropriations of the House of Representatives and the Senate
		detailing the allocation and obligation of these funds, beginning not later
		than 60 days after enactment of this Act.
							MISSISSIPPI RIVER AND
		TRIBUTARIESFor an additional
		amount for Mississippi River and Tributaries to dredge eligible
		projects in response to, and repair damages to Federal projects caused by,
		natural disasters, $18,600,000, to remain available until expended: 
		Provided, That the Assistant
		Secretary of the Army for Civil Works shall provide a monthly report to the
		Committees on Appropriations of the House of Representatives and the Senate
		detailing the allocation and obligation of these funds, beginning not later
		than 60 days after enactment of this Act.
							OPERATION AND MAINTENANCEFor an additional amount for ‘‘Operation and
		Maintenance’’ to dredge navigation projects in response to, and repair damages
		to Corps projects caused by, natural disasters, $173,000,000, to remain
		available until expended: 
		Provided, That the Secretary of the
		Army is directed to use $44,000,000 of the amount provided under this heading
		for nondisaster related emergency repairs to critical infrastructure: 
		Provided further, That the Assistant
		Secretary of the Army for Civil Works shall provide a monthly report to the
		Committees on Appropriations of the House of Representatives and the Senate
		detailing the allocation and obligation of these funds, beginning not later
		than 60 days after enactment of this Act.
							FLOOD CONTROL AND COASTAL
		EMERGENCIESFor an additional
		amount for ‘‘Flood Control and Coastal Emergencies’’, as authorized by section
		5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary expenses
		relating to natural disasters as authorized by law, $20,000,000, to remain
		available until expended: 
		Provided, That the Assistant
		Secretary of the Army for Civil Works shall provide a monthly report to the
		Committees on Appropriations of the House of Representatives and the Senate
		detailing the allocation and obligation of these funds, beginning not later
		than 60 days after enactment of this Act.
							GENERAL PROVISIONS—THIS
		CHAPTER401.Emergency drought
	 reliefFor an additional amount for Water
		  and Related Resources, $10,000,000, for drought emergency assistance:
		  Provided, That financial assistance may be provided under the
		  Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et
		  seq.) and any other applicable Federal law (including regulations) for the
		  optimization and conservation of project water supplies to assist
		  drought-plagued areas of the West.
							402.Funds made available in the Energy and
		  Water Development and Related Agencies Appropriations Act, 2010 (Public Law
		  111–85), under the account Weapons Activities shall be available
		  for the purchase of not to exceed one aircraft.
								Reclassification of certain
		appropriations for the National Nuclear Security
		Administration
								403.(a)Fiscal year 2009
		  appropriationsThe matter under the heading Weapons
		  Activities under the heading National Nuclear Security
		  Administration under the heading Atomic Energy Defense
		  Activities under the heading Department of Energy under
		  title III of division C of the Omnibus Appropriations Act, 2009 (Public Law
		  111–8; 123 Stat. 621) is amended by striking the 09–D–007 LANSCE
		  Refurbishment, PED, and inserting capital equipment acquisition,
		  installation, and associated design funds for LANSCE,.
								(b)Fiscal year 2010
		  appropriationsThe amount appropriated under the heading
		  Weapons Activities under the heading National Nuclear
		  Security Administration under the heading Atomic Energy Defense
		  Activities under the heading Department of Energy under
		  title III of the Energy and Water Development and Related Agencies
		  Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2866) and made available
		  for LANSCE Reinvestment, PED, Los Alamos National Laboratory, Los Alamos, New
		  Mexico, shall be made available instead for capital equipment acquisition,
		  installation, and associated design funds for LANSCE, Los Alamos National
		  Laboratory, Los Alamos, New Mexico.
								404.(a)Section 104(c) of the Reclamation States
		  Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking
		  “September 30, 2010” and inserting “September 30, 2012” in lieu thereof.
								(b)Section 301 of the Reclamation States
		  Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended by striking
		  “through 2010” and inserting “through 2012” in lieu thereof.
								405.(a)The Secretary of the Army shall not be
		  required to make a determination under the National Historic Preservation Act
		  of 1966 (16 U.S.C. 470, et seq.) for the project for flood control, Trinity
		  River and tributaries, Texas, authorized by section 2 of the Act entitled
		  An Act authorizing the construction, repair, and preservation of certain
		  public works on rivers and harbors, and for other purposes, approved
		  March 2, 1945 [59 Stat. 18], as modified by section 5141 of the Water Resources
		  Development Act of 2007 [121 Stat. 1253].
								(b)The Federal Highway Administration is
		  exempt from the requirements of 49 U.S.C. 303 and 23 U.S.C. 138 for any highway
		  project to be constructed in the vicinity of the Dallas Floodway, Dallas,
		  Texas.
								406.(a)The Secretary of the Army may use funds
		  made available under the heading Operation and
		  maintenance of this chapter to place, at full Federal
		  expense, dredged material available from maintenance dredging of existing
		  Federal navigation channels located in the Gulf Coast region to mitigate the
		  impacts of the Deepwater Horizon Oil spill in the Gulf of Mexico.
								(b)The Secretary of the Army shall coordinate
		  the placement of dredged material with appropriate Federal and Gulf Coast State
		  agencies.
								(c)The placement of dredged material pursuant
		  to this section shall not be subject to a least-cost-disposal analysis or to
		  the development of a Chief of Engineers report.
								(d)Nothing in this section
		  shall affect the ability or authority of the Federal Government to recover
		  costs from an entity determined to be a responsible party in connection with
		  the Deepwater Horizon Oil spill pursuant to the Oil Pollution Act of 1990 or
		  any other applicable Federal statute for actions undertaken pursuant to this
		  section.
								5
							DEPARTMENT OF THE
		TREASURY
							Departmental
		offices
							SALARIES AND EXPENSESFor an additional amount for Salaries
		and Expenses for necessary expenses for emergency relief,
		rehabilitation, and reconstruction aid, and other expenses related to Haiti
		following the earthquake of January 12, 2010, and for other disaster-response
		activities relating to the earthquake, $690,000, to remain available until
		expended: 
		Provided, That funds appropriated in
		this paragraph may be used to reimburse obligations incurred for the purposes
		provided herein prior to enactment of this Act.
							Office of Inspector
		General
							Salaries and
		Expenses
							(Rescission)Of the amounts made available for necessary
		expenses of the Office of Inspector General under this heading in Public Law
		111–117, $1,800,000 are rescinded: 
		Provided, That section 3002 shall not
		apply to the amount under this heading.
							DISTRICT OF
		COLUMBIA
							Federal
		funds
							FEDERAL PAYMENT TO THE PUBLIC DEFENDER
		SERVICE FOR THE DISTRICT OF COLUMBIA
							(INCLUDING RESCISSION) For an additional amount for Federal
		Payment to the Public Defender Service for the District of Columbia,
		$700,000, to remain available until September 30,
		2012.
							Of the
		funds provided under this heading for Federal Payment to the District of
		Columbia Public Defender Service in title IV of division D of Public
		Law 111–8, $700,000 are rescinded: 
		Provided, That section 3002 shall not
		apply to the amounts under this heading.
							INDEPENDENT
		AGENCY
							Financial crisis inquiry
		commission
							SALARIES AND EXPENSESFor the necessary expenses of the Financial
		Crisis Inquiry Commission established pursuant to section 5 of the Fraud
		Enforcement and Recovery Act of 2009 (Public Law 111–21), $1,800,000, to remain
		available until February 15, 2011: 
		Provided, That section 3002 shall not
		apply to the amount under this heading.
							6
							DEPARTMENT OF HOMELAND
		SECURITY
							 Coast
		Guard
							Operating ExpensesFor an additional amount for
		Operating Expenses for necessary expenses and other
		disaster-response activities related to Haiti following the earthquake of
		January 12, 2010, $50,000,000, to remain available until September 30,
		2012.
							Acquisition, construction, and
		improvementsFor an additional
		amount for Acquisition, Construction, and Improvements,
		$15,500,000, to remain available until September 30, 2014, for aircraft
		replacement.
							Federal Emergency Management
		Agency
							DISASTER
		RELIEF
							(Including transfer of
		funds)For an additional
		amount for Disaster Relief, $5,100,000,000, to remain available
		until expended, of which $5,000,000 shall be transferred to the Department of
		Homeland Security Office of the Inspector General for audits and investigations
		related to disasters.
							United States Citizenship and
		Immigration Services
							For an
		additional amount for United States Citizenship and Immigration
		Services for necessary expenses and other disaster response activities
		related to Haiti following the earthquake of January 12, 2010, $10,600,000, to
		remain available until September 30, 2011.
							GENERAL PROVISIONS—THIS
		CHAPTER
							601.Notwithstanding the 10 percent limitation
		  contained in section 503(c) of Public Law 111–83, for fiscal year 2010, the
		  Secretary of Homeland Security may transfer to the fund established by 8 U.S.C.
		  1101 note, up to $20,000,000, from appropriations available to the Department
		  of Homeland Security: 
		  Provided, That the Secretary shall
		  notify the Committees on Appropriations of the Senate and House of
		  Representatives 5 days in advance of such transfer.
								(RESCISSIONS)
								602.(a)The following unobligated balances made
		  available pursuant to section 505 of Public Law 110–329 are rescinded:
		  $2,200,000 from Coast Guard Operating Expenses; $1,800,000 from
		  the Office of the Secretary and Executive Management; and
		  $489,152 from Analysis and Operations.
								(b)The third clause of the proviso directing
		  the expenditure of funds under the heading Alteration of Bridges
		  in the Department of Homeland Security Appropriations Act, 2009, is repealed,
		  and from available balances made available for Coast Guard Alteration of
		  Bridges, $5,910,848 are rescinded: 
		  Provided, That funds rescinded
		  pursuant to this subsection shall exclude balances made available in the
		  American Recovery and Reinvestment Act of 2009 (Public Law 111–5).
								(c)From the unobligated balances of
		  appropriations made available in Public Law 111–83 to the “Office of the
		  Federal Coordinator for Gulf Coast Rebuilding”, $700,000 are rescinded.
								(d)Section 3002 shall not
		  apply to the amounts in this section.
								603.The Administrator of the Federal Emergency
		  Management Agency shall consider satisfied for Hurricane Katrina the
		  non-Federal match requirement for assistance provided by the Federal Emergency
		  Management Agency pursuant to section 404(a) of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act, 42 U.S.C. 5170c(a).
							604.Funds appropriated in Public Law 111–83
		  under the heading National Protection and Programs Directorate
		  Infrastructure Protection and Information Security shall be
		  available for facility upgrades and related costs to establish a United States
		  Computer Emergency Readiness Team Operations Support Center/Continuity of
		  Operations capability.
							605.Two C–130J aircraft funded elsewhere in
		  this Act shall be transferred to the Coast Guard.
							606.Notwithstanding any other provision of law,
		  including any agreement, the Federal share of assistance, including direct
		  Federal assistance provided under sections 403, 406, and 407 of the Robert T.
		  Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5140b, 5172,
		  and 5173), for damages resulting from FEMA–3311–EM–RI, FEMA–1894–DR,
		  FEMA–1906–DR, FEMA–1909–DR, and all other areas Presidentially declared a
		  disaster, prior to or following enactment, and resulting from the May 1 and 2,
		  2010 weather events that elicited FEMA–1909–DR, shall not be less than 90
		  percent of the eligible costs under such sections.
							607.(a)Not later than 30 days after the date of
		  the enactment of this Act, the Assistant Secretary for the Transportation
		  Security Administration shall issue a security directive that requires a
		  commercial foreign air carrier who operates flights in and out of the United
		  States to check the list of individuals that the Transportation Security
		  Administration has prohibited from flying not later than 30 minutes after such
		  list is modified and provided to such air carrier.
								(b)The requirements of subsection (a) shall
		  not apply to commercial foreign air carriers that operate flights in and out of
		  the United States and that are enrolled in the Secure Flight program or that
		  are Advance Passenger Information System Quick Query (AQQ) compliant.
								7
							DEPARTMENT OF
		LABOR
							Departmental
		Management
							SALARIES AND
		EXPENSES
							(INCLUDING TRANSFER OF
		FUNDS)For an additional
		amount for Departmental Management for mine safety activities
		and legal services related to the Department of Labor’s caseload before the
		Federal Mine Safety and Health Review Commission (FMSHRC),
		$18,200,000, which shall remain available for obligation through the date that
		is 12 months after the date of enactment of this Act: 
		Provided, That the Secretary of Labor
		may transfer such sums as necessary to the Mine Safety and Health
		Administration for enforcement and mine safety activities, which may
		include conference litigation functions related to the FMSHRC caseload,
		investigation of the Upper Big Branch Mine disaster, standards and rulemaking
		activities, emergency response equipment purchases and upgrades, and
		organizational improvements: 
		Provided further, That the Committees
		on Appropriations of the Senate and the House of Representatives are notified
		at least 15 days in advance of any transfer.
							DEPARTMENT OF HEALTH AND HUMAN
		SERVICES
							Office of the
		Secretary
							Public Health and Social Services
		Emergency Fund
							(including transfer of
		funds)For an additional
		amount for Public Health and Social Services Emergency Fund for
		necessary expenses for emergency relief and reconstruction aid, and other
		expenses related to Haiti following the earthquake of January 12, 2010, and for
		other disaster-response activities relating to the earthquake, $220,000,000, to
		remain available until expended: 
		Provided, That these funds may be
		transferred by the Secretary to accounts within the Department of Health and
		Human Services, shall be merged with the appropriation to which transferred,
		and shall be available only for the purposes provided herein: 
		Provided further, That none of the
		funds provided in this paragraph may be transferred prior to notification of
		the Committees on Appropriations of the House of Representatives and the
		Senate: 
		Provided further, That the transfer
		authority provided in this paragraph is in addition to any other transfer
		authority available in this or any other Act: 
		Provided further, That funds
		appropriated in this paragraph may be used to reimburse agencies for
		obligations incurred for the purposes provided herein prior to enactment of
		this Act: 
		Provided further, That funds may be
		used for the non-Federal share of expenditures for medical assistance furnished
		under title XIX of the Social Security Act, and for child health assistance
		furnished under title XXI of such Act, that are related to earthquake response
		activities: 
		Provided further, That funds may be
		used for services performed by the National Disaster Medical System in
		connection with such earthquake, for the return of evacuated Haitian citizens
		to Haiti, and for grants to States and other entities to reimburse payments
		made for otherwise uncompensated health and human services furnished in
		connection with individuals given permission by the United States Government to
		come from Haiti to the United States after such earthquake, and not eligible
		for assistance under such titles: 
		Provided further, That the limitation
		in subsection (d) of section 1113 of the Social Security Act shall not apply
		with respect to any repatriation assistance provided in response to the Haiti
		earthquake of January 12, 2010: 
		Provided further, That with respect
		to the previous proviso, such additional repatriation assistance shall only be
		available from the funds appropriated herein.
							RELATED
		AGENCY
							Federal Mine Safety and Health Review
		Commission
							salaries and expensesFor an additional amount for Federal
		Mine Safety and Health Review Commission, Salaries and
		Expenses$3,800,000, to remain available for obligation for 12 months
		after enactment of this Act.
							8
							House of
		Representatives
							Payment to Widows and Heirs of Deceased
		Members of CongressFor a
		payment to Joyce Murtha, widow of John P. Murtha, late a Representative from
		Pennsylvania, $174,000: 
		Provided, That section 3002 shall not
		apply to this appropriation.
							CAPITOL
		POLICE
							General
		Expenses
							For an additional amount for Capitol
		Police, General Expenses to purchase and install the indoor coverage
		portion of the new radio system for the Capitol Police, $12,956,000, to remain
		available until September 30, 2012: 
		Provided, That the Chief of the
		Capitol Police may not obligate any of the funds appropriated under this
		heading without approval of an obligation plan by the Committees on
		Appropriations of the Senate and the House of
		Representatives.
							9
							MILITARY
		CONSTRUCTION
							 Military construction, army
		For an additional amount for
		Military Construction, Army, $242,296,000, to remain available
		until September 30, 2012: 
		Provided, That notwithstanding any
		other provision of law, such funds may be obligated and expended to carry out
		planning and design and military construction projects not otherwise authorized
		by law.
							Military construction, air
		forceFor an additional amount
		for Military Construction, Air Force, $406,590,000, to remain
		available until September 30, 2012: 
		Provided, That notwithstanding any
		other provision of law, such funds may be obligated and expended to carry out
		planning and design and military construction projects not otherwise authorized
		by law.
							Family housing operation and
		maintenance, air forceFor an
		additional amount for Family Housing Operation and Maintenance, Air
		Force, $7,953,000.
							DEPARTMENT OF VETERANS
		AFFAIRS
							Veterans Benefits
		Administration
							Compensation and PensionsFor an additional amount for
		Compensation and Pensions, $13,377,189,000, to remain available
		until expended: 
		Provided, That section 3002 shall not
		apply to the amount under this heading.
							GENERAL PROVISION—THIS
		CHAPTER
							(INCLUDING TRANSFER OF
		FUNDS)
							901.(a)Of the amounts made available to the
		  Department of Veterans Affairs under the Construction, Major
		  Projects account, in fiscal year 2010 or previous fiscal years, up to
		  $67,000,000 may be transferred to the Filipino Veterans Equity
		  Compensation Fund account or may be retained in the
		  Construction, Major Projects account and used by the Secretary
		  of Veterans Affairs for such major medical facility projects (as defined under
		  section 8104(a) of title 38, United States Code) that have been authorized by
		  law as the Secretary considers appropriate: 
		  Provided, That any amount
		  transferred from Construction, Major Projects shall be derived
		  from unobligated balances that are a direct result of bid savings: 
		  Provided further, That no amounts
		  may be transferred from amounts that were designated by Congress as an
		  emergency requirement pursuant to the Concurrent Resolution on the Budget or
		  the Balanced Budget and Emergency Deficit Control Act of 1985, as
		  amended.
								(b)Section 3002 shall not
		  apply to the amount in this section.
								902.limitation on use of
		  funds available to the Department of Veterans AffairsThe amount made available to the Department
		  of Veterans Affairs by this chapter under the heading Veterans Benefits
		  Administration under the heading
		  compensation and
		  pensions may not be obligated or expended until the
		  expiration of the period for Congressional disapproval under chapter 8 of title
		  5, United States Code (commonly referred to as the Congressional Review
		  Act), of the regulations prescribed by the Secretary of Veterans
		  Affairs pursuant to section 1116 of title 38, United States Code, to establish
		  a service connection between exposure of veterans to Agent Orange during
		  service in the Republic of Vietnam during the Vietnam era and hairy cell
		  leukemia and other chronic B cell leukemias, Parkinson's disease, and ischemic
		  heart disease.
							10
							DEPARTMENT OF
		STATE
							Administration of Foreign
		Affairs
							DIPLOMATIC AND CONSULAR
		PROGRAMS
							(Including transfer of
		funds)For an additional
		amount for Diplomatic and Consular Programs, $1,261,000,000, to
		remain available until September 30, 2011: 
		Provided, That the Secretary of State
		may transfer up to $149,500,000 of the total funds made available under this
		heading to any other appropriation of any department or agency of the United
		States, upon concurrence of the head of such department or agency and after
		consultation with the Committees on Appropriations, to support operations in
		and assistance for Afghanistan and Pakistan and to carry out the provisions of
		the Foreign Assistance Act of 1961.For an additional amount for
		Diplomatic and Consular Programs for necessary expenses for
		emergency relief, rehabilitation, and reconstruction support, and other
		expenses related to Haiti following the earthquake of January 12, 2010,
		$65,000,000, to remain available until September 30, 2011: 
		Provided, That funds appropriated in
		this paragraph may be used to reimburse obligations incurred for the purposes
		provided herein prior to enactment of this Act: 
		Provided further, That up to
		$3,700,000 of the funds made available in this paragraph may be transferred to,
		and merged with, funds made available under the heading Emergencies in
		the Diplomatic and Consular Service: 
		Provided further, That up to $290,000
		of the funds made available in this paragraph may be transferred to, and merged
		with, funds made available under the heading Repatriation Loans Program
		Account.
							OFFICE OF INSPECTOR
		GENERALFor an additional
		amount for Office of Inspector General for necessary expenses
		for oversight of operations and programs in Afghanistan, Pakistan, and Iraq,
		$3,600,000, to remain available until September 30,
		2013.
							embassy security, construction, and
		maintenance
							For an
		additional amount for Embassy Security, Construction, and
		Maintenance for necessary expenses for emergency needs in Haiti
		following the earthquake of January 12, 2010, $79,000,000, to remain available
		until expended: 
		Provided, That funds appropriated in
		this paragraph may be used to reimburse obligations incurred for the purposes
		provided herein prior to enactment of this Act.
							International organizations
		
							Contributions for International
		Peacekeeping ActivitiesFor an
		additional amount for Contributions for International Peacekeeping
		Activities for necessary expenses for emergency security related to
		Haiti following the earthquake of January 12, 2010, $96,500,000, to remain
		available until September 30, 2011: 
		Provided, That funds appropriated in
		this paragraph may be used to reimburse obligations incurred for the purposes
		provided herein prior to enactment of this Act.
							RELATED
		AGENCY
							Broadcasting board of
		governors
							International Broadcasting
		OperationsFor an additional
		amount for International Broadcasting Operations for necessary
		expenses for emergency broadcasting support and other expenses related to Haiti
		following the earthquake of January 12, 2010, $3,000,000, to remain available
		until September 30, 2011: 
		Provided, That funds appropriated in
		this paragraph may be used to reimburse obligations incurred for the purposes
		provided herein prior to enactment of this Act.
							UNITED STATES AGENCY FOR INTERNATIONAL
		DEVELOPMENT
							Funds Appropriated to the
		President
							Office of Inspector
		GeneralFor an additional
		amount for Office of Inspector General for necessary expenses
		for oversight of operations and programs in Afghanistan and Pakistan,
		$3,400,000, to remain available until September 30, 2013.For an additional amount for Office
		of Inspector General for necessary expenses for oversight of emergency
		relief, rehabilitation, and reconstruction aid, and other expenses related to
		Haiti following the earthquake of January 12, 2010, $4,500,000, to remain
		available until September 30, 2012: 
		Provided, That up to $1,500,000 of
		the funds appropriated in this paragraph may be used to reimburse obligations
		incurred for the purposes provided herein prior to enactment of this
		Act.
							BILATERAL ECONOMIC
		ASSISTANCE
							Funds Appropriated to the
		President
							GLOBAL HEALTH AND CHILD
		SURVIVALFor an additional
		amount for Global Health and Child Survival for necessary
		expenses for pandemic preparedness and response, $45,000,000, to remain
		available until September 30, 2011.
							International Disaster
		Assistance
							For an
		additional amount for International Disaster Assistance for
		necessary expenses for emergency relief and rehabilitation, and other expenses
		related to Haiti following the earthquake of January 12, 2010, $460,000,000, to
		remain available until expended: 
		Provided, That funds appropriated in
		this paragraph may be used to reimburse obligations incurred for the purposes
		provided herein prior to enactment of this Act.
							Economic support
		fund
							(including transfer of
		funds)
							For an additional amount for Economic
		Support Fund, $1,620,000,000, to remain available until September 30,
		2012, of which not less than $1,309,000,000 shall be made available for
		assistance for Afghanistan and not less than $259,000,000 shall be made
		available for assistance for Pakistan: 
		Provided, That funds appropriated
		under this heading in this Act and in prior Acts making appropriations for the
		Department of State, foreign operations, and related programs that are made
		available for assistance for Afghanistan may be made available, after
		consultation with the Committees on Appropriations, for disarmament,
		demobilization and reintegration activities, subject to the requirements of
		section 904(e) in this chapter, and for a United States contribution to an
		internationally managed fund to support the reintegration into Afghan society
		of individuals who have renounced violence against the Government of
		Afghanistan.
							For an additional amount for Economic
		Support Fund for necessary expenses for emergency relief,
		rehabilitation, and reconstruction aid, and other expenses related to Haiti
		following the earthquake of January 12, 2010, $770,000,000, to remain available
		until September 30, 2012: 
		Provided, That of the funds
		appropriated in this paragraph, up to $120,000,000 may be transferred to the
		Department of the Treasury for United States contributions to a multi-donor
		trust fund for reconstruction and recovery efforts in Haiti: 
		Provided further, That of the funds
		appropriated in this paragraph, up to $10,000,000 may be transferred to, and
		merged with, funds made available under the heading United States Agency
		for International Development, Funds Appropriated to the President, Operating
		Expenses for administrative costs relating to the purposes provided
		herein and to reimburse obligations incurred for the purposes provided herein
		prior to enactment of this Act: 
		Provided further, That funds
		appropriated in this paragraph may be transferred to, and merged with, funds
		available under the heading Development Credit Authority for the
		purposes provided herein: 
		Provided further, That such transfer
		authority is in addition to any other transfer authority provided by this or
		any other Act: 
		Provided further, That funds made
		available to the Comptroller General pursuant to title I, chapter 4 of Public
		Law 106–31, to monitor the provision of assistance to address the effects of
		hurricanes in Central America and the Caribbean, shall also be available to the
		Comptroller General to monitor relief, rehabilitation, and reconstruction aid,
		and other expenses related to Haiti following the earthquake of January 12,
		2010, and shall remain available until expended: 
		Provided further, That funds
		appropriated in this paragraph may be made available to the United States
		Agency for International Development and the Department of State to reimburse
		any accounts for obligations incurred for the purpose provided herein prior to
		enactment of this Act.
							For an additional amount for Economic
		Support Fund for necessary expenses for assistance for Jordan,
		$100,000,000, to remain available until September 30,
		2012.
							Department of
		State
							Migration and Refugee
		AssistanceFor an additional
		amount for “Migration and Refugee Assistance” for necessary expenses for
		assistance for refugees and internally displaced persons, $165,000,000, to
		remain available until expended.
							Department of the
		Treasury
							International Affairs Technical
		Assistance
							For an additional amount for
		International Affairs Technical Assistance for necessary
		expenses for emergency relief, rehabilitation, and reconstruction aid, and
		other expenses related to Haiti following the earthquake of January 12, 2010,
		$7,100,000, to remain available until September 30, 2012: 
		Provided, That of the funds
		appropriated in this paragraph, up to $60,000 may be used to reimburse
		obligations incurred for the purposes provided herein prior to enactment of
		this Act.
							INTERNATIONAL SECURITY
		ASSISTANCE
							Department of
		State
							International narcotics control and law
		enforcementFor an additional
		amount for International Narcotics Control and Law Enforcement,
		$1,034,000,000, to remain available until September 30, 2012: 
		Provided, That of the funds
		appropriated under this heading, not less than $650,000,000 shall be made
		available for assistance for Iraq of which $450,000,000 is for one-time start
		up costs and limited operational costs of the Iraqi police program, and
		$200,000,000 is for implementation, management, security, communications, and
		other expenses related to such program and may be obligated only after the
		Secretary of State determines and reports to the Committees on Appropriations
		that the Government of Iraq supports and is cooperating with such program: 
		Provided further, That funds
		appropriated in this chapter for assistance for Iraq shall not be subject to
		the limitation on assistance in section 7042(b)(1) of division F of Public Law
		111–117: 
		Provided further, That of the funds
		appropriated in this paragraph, not less than $169,000,000 shall be made
		available for assistance for Afghanistan and not less than $40,000,000 shall be
		made available for assistance for Pakistan: 
		Provided further, That of the funds
		appropriated under this heading, $175,000,000 shall be made available for
		assistance for Mexico for judicial reform, institution building,
		anti-corruption, and rule of law activities, and shall be available subject to
		prior consultation with, and the regular notification procedures of, the
		Committees on Appropriations.For an additional amount for
		International Narcotics Control and Law Enforcement for
		necessary expenses for emergency relief, rehabilitation, and reconstruction
		aid, and other expenses related to Haiti following the earthquake of January
		12, 2010, $147,660,000, to remain available until September 30, 2012: 
		Provided, That funds appropriated in
		this paragraph may be used to reimburse obligations incurred for the purposes
		provided herein prior to enactment of this Act.
							Funds Appropriated to the
		President
							FOREIGN MILITARY FINANCING
		PROGRAMFor an additional
		amount for Foreign Military Financing Program, $100,000,000, to
		remain available until September 30, 2012, of which not less than $50,000,000
		shall be made available for assistance for Pakistan and not less than
		$50,000,000 shall be made available for assistance for
		Jordan.
							General Provisions—This
		Chapter
							Extension of
		Authorities
							1001.Funds appropriated in this chapter may be
		  obligated and expended notwithstanding section 10 of Public Law 91–672 (22
		  U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956
		  (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947
		  (50 U.S.C. 414(a)(1)).
								Allocations
								1002.(a)Funds appropriated in this chapter for the
		  following accounts shall be made available for programs and countries in the
		  amounts contained in the respective tables included in the report accompanying
		  this Act:
									(1)Diplomatic and Consular
		  Programs.
									(2)Economic Support
		  Fund.
									(3)International Narcotics Control and
		  Law Enforcement.
									(b)For the purposes of implementing this
		  section, and only with respect to the tables included in the report
		  accompanying this Act, the Secretary of State and the Administrator of the
		  United States Agency for International Development, as appropriate, may propose
		  deviations to the amounts referred in subsection (a), subject to the regular
		  notification procedures of the Committees on Appropriations and section 634A of
		  the Foreign Assistance Act of 1961.
								SPENDING PLANS AND NOTIFICATION
		PROCEDURES
							1003.(a)Spending
		  PlansNot later than 45 days
		  after enactment of this Act, the Secretary of State, in consultation with the
		  Administrator of the United States Agency for International Development, and
		  the Broadcasting Board of Governors, shall submit reports to the Committees on
		  Appropriations detailing planned uses of funds appropriated in this chapter,
		  except for funds appropriated under the headings International Disaster
		  Assistance and Migration and Refugee Assistance.
								(b)Obligation
		  ReportsThe Secretary of State, in consultation with the
		  Administrator of the United States Agency for International Development, and
		  the Broadcasting Board of Governors, shall submit reports to the Committees on
		  Appropriations not later than 90 days after enactment of this Act, and every
		  180 days thereafter until September 30, 2012, on obligations, expenditures, and
		  program outputs and outcomes.
								(c)NotificationFunds
		  made available in this chapter shall be subject to the regular notification
		  procedures of the Committees on Appropriations and section 634A of the Foreign
		  Assistance Act of 1961, except for funds appropriated under the headings
		  International Disaster Assistance and Migration and
		  Refugee Assistance.
								Afghanistan
							1004.(a)The terms and conditions of sections
		  1102(a), (b)(1), (c), and (d) of Public Law 111–32 shall apply to funds
		  appropriated in this chapter that are available for assistance for
		  Afghanistan.
								(b)Funds appropriated in this chapter and in
		  prior Acts making appropriations for the Department of State, foreign
		  operations, and related programs under the headings Economic Support
		  Fund and International Narcotics Control and Law
		  Enforcement that are available for assistance for Afghanistan may be
		  obligated only if the Secretary of State reports to the Committees on
		  Appropriations that prior to the disbursement of funds, representatives of the
		  Afghan national, provincial or local government, local communities and civil
		  society organizations, as appropriate, will be consulted and participate in the
		  design of programs, projects, and activities, and following such disbursement
		  will participate in implementation and oversight, and progress will be measured
		  against specific benchmarks.
								(c)(1)Funds appropriated in this chapter may be
		  made available for assistance for the Government of Afghanistan only if the
		  Secretary of State determines and reports to the Committees on Appropriations
		  that the Government of Afghanistan is—
										(A)cooperating with United States
		  reconstruction and reform efforts;
										(B)demonstrating a commitment to
		  accountability by removing corrupt officials, implementing fiscal transparency
		  and other necessary reforms of government institutions, and facilitating active
		  public engagement in governance and oversight of public resources; and
										(C)respecting the internationally recognized
		  human rights of Afghan women.
										(2)If at any time after making the
		  determination required in paragraph (1) the Secretary receives credible
		  information that the factual basis for such determination no longer exists, the
		  Secretary should suspend assistance and promptly inform the relevant Afghan
		  authorities that such assistance is suspended until sufficient factual basis
		  exists to support the determination.
									(d)Funds appropriated in this chapter and in
		  prior Acts that are available for assistance for Afghanistan may be made
		  available to support reconciliation with, or reintegration of, former
		  combatants only if the Secretary of State determines and reports to the
		  Committees on Appropriations that—
									(1)Afghan women are participating at national,
		  provincial and local levels of government in the design, policy formulation and
		  implementation of the reconciliation or reintegration process, and women’s
		  internationally recognized human rights are protected in such process;
		  and
									(2)such funds will not be used to support any
		  pardon, immunity from prosecution or amnesty, or any position in the Government
		  of Afghanistan or security forces, for any leader of an armed group responsible
		  for crimes against humanity, war crimes, or other violations of internationally
		  recognized human rights.
									(e)Funds appropriated in this chapter that are
		  available for assistance for Afghanistan may be made available to support the
		  work of the Independent Electoral Commission and the Electoral Complaints
		  Commission in Afghanistan only if the Secretary of State determines and reports
		  to the Committees on Appropriations that—
									(1)the Independent Electoral Commission has no
		  members or other employees who participated in, or helped to cover up, acts of
		  fraud in the 2009 elections for president in Afghanistan, and the Electoral
		  Complaints Commission is a genuinely independent body with all the authorities
		  that were invested in it under Afghanistan law as of December 31, 2009, and
		  with no members appointed by the President of Afghanistan; and
									(2)the central Government of Afghanistan has
		  taken steps to ensure that women are able to exercise their rights to political
		  participation, whether as candidates or voters.
									(f)(1)Not more than 45 days after enactment of
		  this Act, the Secretary of State, in consultation with the Administrator of the
		  United States Agency for International Development, shall submit to the
		  Committees on Appropriations a strategy to address the needs and protect the
		  rights of Afghan women and girls, including planned expenditures of funds
		  appropriated in this chapter, and detailed plans for implementing and
		  monitoring such strategy.
									(2)Such
		  strategy shall be coordinated with and support the goals and objectives of the
		  National Action Plan for Women of Afghanistan and the Afghan National
		  Development Strategy and shall include a defined scope and methodology to
		  measure the impact of such assistance.
									(g)(1)Notwithstanding section
		  303 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
		  253) and requirements for awarding task orders under task and delivery order
		  contracts under section 303J of such Act (41 U.S.C. 253j), the Secretary of
		  State may award task orders for police training in Afghanistan under current
		  Department of State contracts for police training.
									(2)Any
		  task order awarded under paragraph (1) shall be for a limited term and shall
		  remain in performance only until a successor contract or contracts awarded by
		  the Department of Defense using full and open competition have entered into
		  full performance after completion of any start-up or transition periods.
									Pakistan
							1005.(a)Funds appropriated in this chapter and in
		  prior Acts making appropriations for the Department of State, foreign
		  operations, and related programs under the headings Foreign Military
		  Financing Program and Pakistan Counterinsurgency Capability
		  Fund shall be made available—
									(1)in a manner that promotes unimpeded access
		  by humanitarian organizations to detainees, internally displaced persons, and
		  other Pakistani civilians adversely affected by the conflict; and
									(2)in accordance with section 620J of the
		  Foreign Assistance Act of 1961, and the Secretary of State shall inform
		  relevant Pakistani authorities of the requirements of section 620J and of its
		  application, and regularly monitor units of Pakistani security forces that
		  receive United States assistance and the performance of such units.
									(b)(1)Of the funds appropriated in this chapter
		  under the heading Economic Support Fund for assistance for
		  Pakistan, $5,000,000 shall be made available through the Bureau of Democracy,
		  Human Rights and Labor, Department of State, for human rights programs in
		  Pakistan, including training of government officials and security forces, and
		  assistance for human rights organizations.
									(2)Not later than 90 days after enactment of
		  this Act and prior to the obligation of funds under this subsection, the
		  Secretary of State shall submit to the Committees on Appropriations a human
		  rights strategy in Pakistan including the proposed uses of funds.
									(c)Of the funds appropriated
		  in this chapter under the heading Economic Support Fund for
		  assistance for Pakistan, up to $1,500,000 should be made available to the
		  Department of State and the United States Agency for International Development
		  for the lease of aircraft to implement programs and conduct oversight in
		  northwestern Pakistan, which shall be coordinated under the authority of the
		  United States Chief of Mission in Pakistan.
								IRAQ
							1006.(a)The uses of aircraft in Iraq purchased or
		  leased with funds made available under the headings International
		  Narcotics Control and Law Enforcement and Diplomatic and
		  Consular Affairs in this chapter and in prior Acts making
		  appropriations for the Department of State, foreign operations, and related
		  programs shall be coordinated under the authority of the United States Chief of
		  Mission in Iraq.
								(b)The terms and conditions of section 1106(b)
		  of Public Law 111–32 shall apply to funds made available in this chapter for
		  assistance for Iraq under the heading International Narcotics Control
		  and Law Enforcement.
								(c)Of the funds appropriated
		  in this chapter and in prior acts making appropriations for the Department of
		  State, foreign operations, and related programs under the headings “Diplomatic
		  and Consular Programs” and “Embassy Security, Construction, and Maintenance”
		  for Afghanistan, Pakistan and Iraq, up to $300,000,000 may, after consultation
		  with the Committees on Appropriations, be transferred between, and merged with,
		  such appropriations for activities related to security for civilian led
		  operations in such countries.
								Haiti
							1007.(a)Funds appropriated in this chapter and in
		  prior Acts making appropriations for the Department of State, foreign
		  operations, and related programs under the headings Economic Support
		  Fund and International Narcotics Control and Law
		  Enforcement that are available for assistance for Haiti may be
		  obligated only if the Secretary of State reports to the Committees on
		  Appropriations that prior to the disbursement of funds, representatives of the
		  Haitian national, provincial or local government, local communities and civil
		  society organizations, as appropriate, will be consulted and participate in the
		  design of programs, projects, and activities, and following such disbursement
		  will participate in implementation and oversight, and progress will be measured
		  against specific benchmarks.
								(b)(1)Funds appropriated in this chapter under
		  the headings Economic Support Fund and International
		  Narcotics Control and Law Enforcement may be made available for
		  assistance for the Government of Haiti only if the Secretary of State
		  determines and reports to the Committees on Appropriations that the Government
		  of Haiti is—
										(A)cooperating with United States
		  reconstruction and reform efforts; and
										(B)demonstrating a commitment to
		  accountability by removing corrupt officials, implementing fiscal transparency
		  and other necessary reforms of government institutions, and facilitating active
		  public engagement in governance and oversight of public resources.
										(2)If at any time after making the
		  determination required in paragraph (1) the Secretary receives credible
		  information that the factual basis for making such determination no longer
		  exists, the Secretary should suspend assistance and promptly inform the
		  relevant Haitian authorities that such assistance is suspended until sufficient
		  factual basis exists to support the determination.
									(c)(1)Funds appropriated in this chapter for
		  bilateral assistance for Haiti may be provided as direct budget support to the
		  central Government of Haiti only if the Secretary of State reports to the
		  Committees on Appropriations that the Government of the United States and the
		  Government of Haiti have agreed, in writing, to clear and achievable goals and
		  objectives for the use of such funds, and have established mechanisms within
		  each implementing agency to ensure that such funds are used for the purposes
		  for which they were intended.
									(2)The Secretary should suspend any such
		  direct budget support to an implementing agency if the Secretary has credible
		  evidence of misuse of such funds by any such agency.
									(3)Any such direct budget support shall be
		  subject to prior consultation with the Committees on Appropriations.
									(d)Funds appropriated in this chapter that are
		  made available for assistance for Haiti shall be made available, to the maximum
		  extent practicable, in a manner that emphasizes the participation and
		  leadership of Haitian women and directly improves the security, economic and
		  social well-being, and political status of Haitian women and girls.
								(e)Funds appropriated in
		  this chapter may be made available for assistance for Haiti notwithstanding any
		  other provision of law, except for section 620J of the Foreign Assistance Act
		  of 1961 and provisions of this chapter.
								HAITI DEBT
		RELIEF
							1008.(a)For an additional amount for
		  Contribution to the Inter-American Development Bank,
		  Contribution to the International Development Association, and
		  Contribution to the International Fund for Agricultural
		  Development, to cancel Haiti’s existing debts and repayments on
		  disbursements from loans committed prior to January 12, 2010, and for the
		  United States share of an increase in the resources of the Fund for Special
		  Operations of the Inter-American Development Bank, to the extent separately
		  authorized in this chapter, in furtherance of providing debt relief for Haiti
		  in view of the Cancun Declaration of March 21, 2010, a total of $212,000,000,
		  to remain available until September 30, 2012.
								(b)Up to $40,000,000 of the amounts
		  appropriated under the heading Department of the Treasury, Debt
		  Restructuring in prior Acts making appropriations for the Department of
		  State, foreign operations, and related programs may be used to cancel Haiti’s
		  existing debts and repayments on disbursements from loans committed prior to
		  January 12, 2010, to the Inter-American Development Bank, the International
		  Development Association, and the International Fund for Agricultural
		  Development, and for the United States share of an increase in the resources of
		  the Fund for Special Operations of the Inter-American Development Bank in
		  furtherance of providing debt relief to Haiti in view of the Cancun Declaration
		  of March 21, 2010.
								HAITI DEBT RELIEF
		AUTHORITY
							1009.The Inter-American Development Bank Act,
		  Public Law 86–147, as amended (22 U.S.C. 283 et seq.), is further amended by
		  adding at the end thereof the following new section:
								
									40.AUTHORITY TO VOTE FOR AND CONTRIBUTE TO AN
			 INCREASE IN RESOURCES OF THE FUND FOR SPECIAL OPERATIONS; PROVIDING DEBT RELIEF
			 TO HAITI.
										(a)Vote
			 authorizedIn accordance with
			 section 5 of this Act, the United States Governor of the Bank is authorized to
			 vote in favor of a resolution to increase the resources of the Fund for Special
			 Operations up to $479,000,000, in furtherance of providing debt relief for
			 Haiti in view of the Cancun Declaration of March 21, 2010, which provides
			 that:
											(1)Haiti’s debts to the Fund for Special
			 Operations are to be cancelled;
											(2)Haiti’s remaining local currency conversion
			 obligations to the Fund for Special Operations are to be cancelled;
											(3)undisbursed balances of existing loans of
			 the Fund for Special Operations to Haiti are to be converted to grants;
			 and
											(4)the Fund for Special Operations is to make
			 available significant and immediate grant financing to Haiti as well as
			 appropriate resources to other countries remaining as borrowers within the Fund
			 for Special Operations, consistent with paragraph 6 of the Cancun Declaration
			 of March 21, 2010.
											(b)Contribution
			 authorityTo the extent and
			 in the amount provided in advance in appropriations Acts the United States
			 Governor of the Bank may, on behalf of the United States and in accordance with
			 section 5 of this Act, contribute up to $252,000,000 to the Fund for Special
			 Operations, which will provide for debt relief of:
											(1)up to $240,000,000 to the Fund for Special
			 Operations;
											(2)up to $8,000,000 to the International Fund
			 For Agricultural Development (IFAD); and
											(3)up to $4,000,000 for the International
			 Development Association (IDA).
											(c)Authorization of
			 appropriationsTo pay for the
			 contribution authorized under subsection (b), there are authorized to be
			 appropriated, without fiscal year limitation, for payment by the Secretary of
			 the Treasury $212,000,000, for the United States contribution to the Fund for
			 Special
			 Operations.
										.
								Mexico
								1010.(a)For purposes of funds appropriated in this
		  chapter and in prior Acts making appropriations for the Department of State,
		  foreign operations, and related programs under the heading International
		  Narcotics Control and Law Enforcement that are made available for
		  assistance for Mexico, the provisions of paragraphs (1) through (3) of section
		  7045(e) of the Department of State, Foreign Operations, and Related Programs
		  Appropriations Act, 2009 (division H of Public Law 111–8) shall apply and the
		  report required in paragraph (1) shall be based on a determination by the
		  Secretary of State of compliance with each of the requirements in paragraph
		  (1)(A) through (D).
								(b)Funds appropriated in this chapter under
		  the heading International Narcotics Control and Law Enforcement
		  that are available for assistance for Mexico may be made available only after
		  the Secretary of State submits a report to the Committees on Appropriations
		  detailing a coordinated, multi-year, interagency strategy to address the causes
		  of drug-related violence and other organized criminal activity in Central and
		  South America, Mexico, and the Caribbean, which shall describe—
									(1)the United States multi-year strategy for
		  the region, including a description of key challenges in the source, transit,
		  and demand zones; the key objectives of the strategy; and a detailed
		  description of outcome indicators for measuring progress toward such
		  objectives;
									(2)the integration of diplomatic,
		  administration of justice, law enforcement, civil society, economic
		  development, demand reduction, and other assistance to achieve such
		  objectives;
									(3)progress in phasing out law enforcement
		  activities of the militaries of each recipient country, as applicable;
		  and
									(4)governmental efforts to investigate and
		  prosecute violations of internationally recognized human rights.
									(c)Of the funds appropriated in this chapter
		  under the heading Diplomatic and Consular Programs, up to
		  $5,000,000 may be made available for armored vehicles and other emergency
		  diplomatic security support for United States Government personnel in
		  Mexico.
								EL SALVADOR
		
							1011.Of the funds appropriated in this chapter
		  under the heading Economic Support Fund, $25,000,000 shall be
		  made available for necessary expenses for emergency relief and reconstruction
		  assistance for El Salvador related to Hurricane/Tropical Storm Ida.
								DEMOCRATIC REPUBLIC OF THE
		CONGO
								1012.Of the funds appropriated in this chapter
		  under the heading Economic Support Fund, $15,000,000 shall be
		  made available for necessary expenses for emergency security and humanitarian
		  assistance for civilians, particularly women and girls, in the eastern region
		  of the Democratic Republic of the Congo.
								INTERNATIONAL SCIENTIFIC
		COOPERATION
								1013.Funds appropriated in prior Acts making
		  appropriations for the Department of State, foreign operations, and related
		  programs that are made available for science and technology centers in the
		  former Soviet Union may be used to support productive, non-military projects
		  that engage scientists and engineers who have no weapons background, but whose
		  competence could otherwise be applied to weapons development, provided such
		  projects are executed through existing science and technology centers and
		  notwithstanding sections 503 and 504 of the FREEDOM Support Act (Public Law
		  102–511), and following consultation with the Committees on Appropriations, the
		  Committee on Foreign Relations of the Senate and the Committee on Foreign
		  Affairs of the House of Representatives.
								INTERNATIONAL RENEWABLE ENERGY
		AGENCY
								1014.For fiscal year 2011 and thereafter, the
		  President is authorized to accept the statute of, and to maintain membership of
		  the United States in, the International Renewable Energy Agency, and the United
		  States’ assessed contributions to maintain such membership may be paid from
		  funds appropriated for Contributions to International
		  Organizations.
								OFFICE OF INSPECTOR GENERAL
		PERSONNEL
								1015.(a)Funds appropriated in this chapter for the
		  United States Agency for International Development Office of Inspector General
		  (OIG) may be made available to contract with United States citizens for
		  personal services when the Inspector General determines that the personnel
		  resources of the OIG are otherwise insufficient.
									(1)Not more than 5 percent of the OIG
		  personnel (determined on a full-time equivalent basis), as of any given date,
		  are serving under personal services contracts.
									(2)Contracts under this paragraph shall not
		  exceed a term of 2 years unless the Inspector General determines that
		  exceptional circumstances justify an extension of up to 1 additional year, and
		  contractors under this paragraph shall not be considered employees of the
		  Federal Government for purposes of title 5, United States Code, or members of
		  the Foreign Service for purposes of title 22, United States Code.
									(b)(1)The Inspector General may waive subsections
		  (a) through (d) of section 8344, and subsections (a) through (e) of section
		  8468 of title 5, United States Code, and subsections (a) through (d) of section
		  4064 of title 22, United States Code, on behalf of any re-employed annuitant
		  serving in a position within the OIG to facilitate the assignment of persons to
		  positions in Iraq, Pakistan, Afghanistan, and Haiti or to positions vacated by
		  members of the Foreign Service assigned to those countries.
									(2)The authority provided in paragraph (1)
		  shall be exercised on a case-by-case basis for positions for which there is
		  difficulty recruiting or retaining a qualified employee or to address a
		  temporary emergency hiring need, individuals employed by the OIG under this
		  paragraph shall not be considered employees for purposes of subchapter III of
		  chapter 83 of title 5, United States Code, or chapter 84 of such title, and the
		  authorities of the Inspector General under this paragraph shall terminate on
		  October 1, 2012.
									AUTHORITY TO REPROGRAM
		FUNDS
							1016.Of the funds appropriated by this chapter
		  for assistance for Afghanistan, Iraq and Pakistan, up to $100,000,000 may be
		  made available pursuant to the authority of section 451 of the Foreign
		  Assistance Act of 1961, as amended, for assistance in the Middle East and South
		  Asia regions if the President finds, in addition to the requirements of section
		  451 and certifies and reports to the Committees on Appropriations, that
		  exercising the authority of this section is necessary to protect the national
		  security interests of the United States: 
		  Provided, That the Secretary of
		  State shall consult with the Committees on Appropriations prior to the
		  reprogramming of such funds, which shall be subject to the regular notification
		  procedures of the Committees on Appropriations: 
		  Provided further, That the funding
		  limitation otherwise applicable to section 451 of the Foreign Assistance Act of
		  1961 shall not apply to this section: 
		  Provided further, That the
		  authority of this section shall expire upon enactment of the Department of
		  State, Foreign Operations, and Related Programs Appropriations Act,
		  2011.
								SPECIAL INSPECTOR GENERAL FOR
		AFGHANISTAN RECONSTRUCTION
								(INCLUDING
		RESCISSION)
								1017.(a)Of the funds
		  appropriated under the heading Department of State, Administration of
		  Foreign Affairs, Office of Inspector General and authorized to be
		  transferred to the Special Inspector General for Afghanistan Reconstruction in
		  title XI of Public Law 111–32, $7,200,000 are rescinded.
								(b)For an additional amount for
		  Department of State, Administration of Foreign Affairs, Office of
		  Inspector General which shall be available for the Special Inspector
		  General for Afghanistan Reconstruction for reconstruction oversight in
		  Afghanistan, $7,200,000, and shall remain available until September 30,
		  2011.
								11
							Department of
		Transportation
							National Highway Traffic Safety
		Administration
							HIGHWAY TRAFFIC SAFETY
		GRANTS
							(Highway Trust
		Fund)
							(including rescission)Of the amounts provided for Safety Belt
		Performance Grants in Public Law 111–117, $15,000,000 shall be available to pay
		for expenses necessary to discharge the functions of the Secretary, with
		respect to traffic and highway safety under subtitle C of title X of Public Law
		109–59 and chapter 301 and part C of subtitle VI of title 49, United States
		Code, and for the planning or execution of programs authorized under section
		403 of title 23, United States Code: 
		Provided, That such funds shall be
		available until September 30, 2011, and shall be in addition to the amount of
		any limitation imposed on obligations in fiscal year
		2011.
							Of the
		amounts made available for Safety Belt Performance Grants under section 406 of
		title 23, United States Code, $25,000,000 in unobligated balances are
		permanently rescinded: 
		Provided, That section 3002 shall not
		apply to the amounts under this heading.
							Consumer Assistance to Recycle and Save
		Program
							(rescission)Of the amounts made available for the
		Consumer Assistance to Recycle and Save Program, $44,000,000 in unobligated
		balances are rescinded.
							DEPARTMENT OF HOUSING AND URBAN
		DEVELOPMENT
							Community planning and
		development
							COMMUNITY DEVELOPMENT
		FUNDFor an additional amount
		for the ‘‘Community Development Fund’’, for necessary expenses related to
		disaster relief, long-term recovery, and restoration of infrastructure,
		housing, and economic revitalization in areas affected by severe storms and
		flooding from March 2010 through May 2010 for which the President declared a
		major disaster covering an entire State or States with more than 20 counties
		declared major disasters under title IV of the Robert T. Stafford Disaster
		Relief and Emergency Assistance Act of 1974, $100,000,000, to remain available
		until expended, for activities authorized under title I of the Housing and
		Community Development Act of 1974 (Public Law 93–383): 
		Provided, That funds shall be awarded
		directly to the State or unit of general local government at the discretion of
		the Secretary: 
		Provided further, That prior to the
		obligation of funds a grantee shall submit a plan to the Secretary detailing
		the proposed use of all funds, including criteria for eligibility and how the
		use of these funds will address long-term recovery and restoration of
		infrastructure: 
		Provided further, That funds provided
		under this heading may be used by a State or locality as a matching
		requirement, share, or contribution for any other Federal program: 
		Provided further, That such funds may
		not be used for activities reimbursable by, or for which funds are made
		available by, the Federal Emergency Management Agency or the Army Corps of
		Engineers: 
		Provided further, That funds
		allocated under this heading shall not adversely affect the amount of any
		formula assistance received by a State or subdivision thereof under the
		Community Development Fund: 
		Provided further, That a State or
		subdivision thereof may use up to 5 percent of its allocation for
		administrative costs: 
		Provided further, That in
		administering the funds under this heading, the Secretary of Housing and Urban
		Development may waive, or specify alternative requirements for, any provision
		of any statute or regulation that the Secretary administers in connection with
		the obligation by the Secretary or the use by the recipient of these funds or
		guarantees (except for requirements related to fair housing, nondiscrimination,
		labor standards, and the environment), upon a request by a State or subdivision
		thereof explaining why such waiver is required to facilitate the use of such
		funds or guarantees, if the Secretary finds that such waiver would not be
		inconsistent with the overall purpose of title I of the Housing and Community
		Development Act of 1974: 
		Provided further, That the Secretary
		shall publish in the Federal Register any waiver of any statute or regulation
		that the Secretary administers pursuant to title I of the Housing and Community
		Development Act of 1974 no later than 5 days before the effective date of such
		waiver: 
		Provided further, That the Secretary
		shall obligate to a State or subdivision thereof not less than 50 percent of
		the funding provided under this heading within 90 days after the enactment of
		this Act.
							II
						DEPARTMENT OF
		COMMERCE
						Economic Development
		Administration
						economic development assistance
		programsFor an additional
		amount, in addition to amounts provided elsewhere in this Act, for
		Economic Development Assistance Programs, to carry out planning,
		technical assistance and other assistance under section 209, and consistent
		with section 703(b), of the Public Works and Economic Development Act (42
		U.S.C. 3149, 3233), in States affected by the incidents related to the
		discharge of oil that began in 2010 in connection with the explosion on, and
		sinking of, the mobile offshore drilling unit Deepwater Horizon, $5,000,000, to
		remain available until expended.
						National Oceanic and Atmospheric
		Administration
						operations, research, and
		facilitiesFor an additional
		amount, in addition to amounts provided elsewhere in this Act, for
		Operations, Research, and Facilities, $13,000,000, to remain
		available until expended, for responding to economic impacts on fishermen and
		fishery-dependent businesses: 
		Provided, That the amounts
		appropriated herein are not available unless the Secretary of Commerce
		determines that resources provided under other authorities and appropriations
		including by the responsible parties under the Oil Pollution Act, 33 U.S.C.
		2701, et seq., are not sufficient to respond to economic impacts on fishermen
		and fishery-dependent business following an incident related to a spill of
		national significance declared under the National Contingency Plan provided for
		under section 105 of the Comprehensive Environmental Response, Compensation,
		and Liability Act of 1980 (42 U.S.C. 9605).
						For an
		additional amount, in addition to amounts provided elsewhere in this Act, for
		Operations, Research, and Facilities, for activities undertaken
		including scientific investigations and sampling as a result of the incidents
		related to the discharge of oil and the use of oil dispersants that began in
		2010 in connection with the explosion on, and sinking of, the mobile offshore
		drilling unit Deepwater Horizon, $7,000,000, to remain available until
		expended. These activities may be funded through the provision of grants to
		universities, colleges and other research partners through extramural research
		funding.
						DEPARTMENT OF HEALTH AND HUMAN
		SERVICES
						Food and Drug
		Administration
						salaries and expensesFor an additional amount for Salaries
		and Expenses, Food and Drug Administration, Department of Health and
		Human Services, for food safety monitoring and response activities in
		connection with the incidents related to the discharge of oil that began in
		2010 in connection with the explosion on, and sinking of, the mobile offshore
		drilling unit Deepwater Horizon, $2,000,000, to remain available until
		expended.
						DEPARTMENT OF THE
		INTERIOR
						Departmental
		Offices
						Office of the
		Secretary
						salaries and
		expenses
						(including transfer of
		funds)For an additional
		amount for the Office of the Secretary, Salaries and Expenses
		for increased inspections, enforcement, investigations, environmental and
		engineering studies, and other activities related to emergency offshore oil
		spill incidents in the Gulf of Mexico, $29,000,000, to remain available until
		expended: 
		Provided, That such funds may be
		transferred by the Secretary to any other account in the Department of the
		Interior to carry out the purposes provided
		herein.
						DEPARTMENT OF
		JUSTICE
						Legal
		Activities
						SALARIES AND EXPENSES, GENERAL LEGAL
		ACTIVITIESFor an additional
		amount for Salaries and Expenses, General Legal Activities,
		$10,000,000, to remain available until expended, for litigation expenses
		resulting from incidents related to the discharge of oil that began in 2010 in
		connection with the explosion on, and sinking of, the mobile offshore drilling
		unit Deepwater Horizon.
						ENVIRONMENTAL PROTECTION
		AGENCY
						Science and TechnologyFor an additional amount for Science
		and Technology for a study on the potential human and environmental
		risks and impacts of the release of crude oil and the application of
		dispersants, surface washing agents, bioremediation agents, and other
		mitigation measures listed in the National Contingency Plan Product List (40
		C.F.R. Part 300 Subpart J), as appropriate, $2,000,000, to remain available
		until expended: 
		Provided, That the study shall be
		performed at the direction of the Administrator of the Environmental Protection
		Agency, in coordination with the Secretary of Commerce and the Secretary of the
		Interior: 
		Provided further, That the study may
		be funded through the provision of grants to universities and colleges through
		extramural research funding.
						GENERAL PROVISION—THIS
		TITLE
						Deepwater
		horizon
						2001.Section 6002(b) of the Oil Pollution Act of
		  1990 (33 U.S.C. 2752) is amended in the second sentence:
							(1)by inserting :
		  (1) before may obtain an advance and after the
		  Coast Guard;
							(2)by striking
		  advance. Amounts and inserting the following: advance;
		  (2) in the case of discharge of oil that began in 2010 in connection with the
		  explosion on, and sinking of, the mobile offshore drilling unit Deepwater
		  Horizon, may, without further appropriation, obtain one or more advances from
		  the Oil Spill Liability Trust Fund as needed, up to a maximum of $100,000,000
		  for each advance, the total amount of all advances not to exceed the amounts
		  available under section 9509(c)(2) of the Internal Revenue Code of 1986 (26
		  U.S.C. 9509(c)(2)), and within 7 days of each advance, shall notify Congress of
		  the amount advanced and the facts and circumstances necessitating the advance;
		  and (3) amounts.
							2002.Prohibition on fines
		  and liabilityNone of the
		  funds made available by this Act shall be used to levy against any person any
		  fine, or to hold any person liable for construction or renovation work
		  performed by the person, in any State under the final rule entitled
		  Lead; Renovation, Repair, and Painting Program; Lead Hazard Information
		  Pamphlet; Notice of Availability; Final Rule (73 Fed. Reg. 21692 (April
		  22, 2008)), and the final rule entitled Lead; Amendment to the Opt-out
		  and Recordkeeping Provisions in the Renovation, Repair, and Painting
		  Program signed by the Administrator on April 22, 2010.
						2003.Right-of-way(a)Notwithstanding any other provision of law,
		  the Secretary of the Interior shall—
								(1)not later than 30 days after the date of
		  enactment of this Act, amend Right-of-Way Grants No.
		  NVN–49781/IDI–26446/NVN–85211/NVN–85210 of the Bureau of Land Management to
		  shift the 200-foot right-of-way for the 500-kilovolt transmission line project
		  to the alignment depicted on the maps entitled Southwest Intertie
		  Project and dated December 10, 2009, and May 21, 2010, and approve the
		  construction, operation and maintenance plans of the project; and
								(2)not later than 90 days after the date of
		  enactment of this Act, issue a notice to proceed with construction of the
		  project in accordance with the amended grants and approved plans described in
		  paragraph (1).
								(b)Notwithstanding any other provision of law,
		  the Secretary of Energy may provide or facilitate federal financing for the
		  project described in subsection (a) under the American Recovery and
		  Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) or the Energy Policy
		  Act of 2005 (42 U.S.C. 15801 et seq.), based on the comprehensive reviews and
		  consultations performed by the Secretary of the Interior.
							2004.Funding for environmental and fisheries
	 impacts(1)Fisheries disaster
		  reliefFor an additional amount, in addition to other amounts
		  provided in this Act for the National Oceanic and Atmospheric Administration,
		  $15,000,000 to be available to provide fisheries disaster relief under section
		  312 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
		  1861a) related to a commercial fishery failure due to a fishery resource
		  disaster in the Gulf of Mexico that resulted from the Deepwater Horizon oil
		  discharge.
								(2)Expanded stock
		  assessment of fisheriesFor an additional amount, in addition to
		  other amounts provided in this Act for the National Oceanic and Atmospheric
		  Administration, $10,000,000 to conduct an expanded stock assessment of the
		  fisheries of the Gulf of Mexico. Such expanded stock assessment shall include
		  an assessment of the commercial and recreational catch and biological sampling,
		  observer programs, data management and processing activities, the conduct of
		  assessments, and follow-up evaluations of such fisheries.
								(3)Ecosystem services
		  impacts studyFor an additional amount, in addition to other
		  amounts provided for the Department of Commerce, $1,000,000 to be available for
		  the National Academy of Sciences to conduct a study of the long-term ecosystem
		  service impacts of the Deepwater Horizon oil discharge. Such study shall assess
		  long-term costs to the public of lost water filtration, hunting, and fishing
		  (commercial and recreational), and other ecosystem services associated with the
		  Gulf of Mexico.
								(4)In
		  generalOf the amounts appropriated or made available under
		  division B, title I of Public Law 111–117 that remain unobligated as of the
		  date of the enactment of this Act under Procurement, Acquisition, and
		  Construction for the National Oceanic and Atmospheric Administration,
		  $26,000,000 of the amounts appropriated are hereby rescinded.
								III
						GENERAL PROVISIONS—THIS
		ACT
						AVAILABILITY OF
		FUNDS
						3001No part of any appropriation contained in
		  this Act shall remain available for obligation beyond the current fiscal year
		  unless expressly so provided herein.
							Emergency
		designation
							3002.Unless otherwise specified, each amount in
		  this Act is designated as an emergency requirement and necessary to meet
		  emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13
		  (111th Congress), the concurrent resolution on the budget for fiscal year
		  2010.
						3003.(a)Notwithstanding any other provision of law,
		  for fiscal year 2010 only, all funds received from sales, bonuses, royalties,
		  and rentals under the Geothermal Steam Act of 1970 (30 U.S.C. §§ 1001 et seq.)
		  shall be deposited in the Treasury, of which—
								(1)50 percent shall be used by the Secretary
		  of the Treasury to make payments to States within the boundaries of which the
		  leased land and geothermal resources are located;
								(2)25 percent shall be used by the Secretary
		  of the Treasury to make payments to the counties within the boundaries of which
		  the leased land or geothermal resources are located; and
								(3)25 percent shall be deposited in
		  miscellaneous receipts.
								(b)Section 3002 shall not
		  apply to this section.
							3004.(a)Public Law 111–88, the Interior,
		  Environment, and Related Agencies Appropriations Act, 2010, is amended under
		  the heading Office of the Special Trustee for American Indians
		  by—
								(1)striking $185,984,000 and
		  inserting $176,984,000; and
								(2)striking $56,536,000 and
		  inserting $47,536,000.
								(b)Section 3002 shall not
		  apply to the amounts in this section.
							3005.Section 502(c) of the Chesapeake Bay
		  Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312) is amended by
		  striking 2008 and inserting 2011.
						3006.For fiscal years 2010 and 2011—
							(1)the National Park Service Recreation Fee
		  Program account may be available for the cost of adjustments and changes within
		  the original scope of contracts for National Park Service projects funded by
		  Public Law 111–5 and for associated administrative costs when no funds are
		  otherwise available for such purposes;
							(2)notwithstanding section 430 of division E
		  of Public Law 111–8 and section 444 of Public Law 111–88, the Secretary of the
		  Interior may utilize unobligated balances for adjustments and changes within
		  the original scope of projects funded through division A, title VII, of Public
		  Law 111–5 and for associated administrative costs when no funds are otherwise
		  available;
							(3)the Secretary of the Interior shall ensure
		  that any unobligated balances utilized pursuant to paragraph (2) shall be
		  derived from the bureau and account for which the project was funded in Public
		  Law 111–5; and
							(4)the Secretary of the Interior shall consult
		  with the Committees on Appropriations prior to making any charges authorized by
		  this section.
							3007.(a)Section 205(d) of the Federal Land
		  Transaction Facilitation Act (43 U.S.C. 2304(d)) is amended by striking
		  10 years and inserting 11 years.
							(b)Section 3002 shall not
		  apply to this section.
							3008.Of the amounts appropriated for the Edward
		  Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of
		  title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
		  3750 et seq.) under the heading State and Local Law
		  Enforcement Assistance under the heading
		  Office
		  of Justice Programs under the heading
		  State
		  and Local Law Enforcement Activities under title II of
		  the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 579), at the
		  discretion of the Attorney General, the amounts to be made available to Genesee
		  County, Michigan for assistance for individuals transitioning from prison in
		  Genesee County, Michigan pursuant to the joint statement of managers
		  accompanying that Act may be made available to My Brother's Keeper of Genesee
		  County, Michigan to provide assistance for individuals transitioning from
		  prison in Genesee County, Michigan.
						3009.Section 159(b)(2)(C) of title I of division
		  A of the Consolidated Appropriations Act, 2010 (49 U.S.C. 24305 note) is
		  amended by striking clauses (i) and (ii) and inserting the following:
							
								(i)requiring inspections of
			 any container containing a firearm or ammunition; and
								(ii)the temporary suspension
			 of firearm carriage service if credible intelligence information indicates a
			 threat related to the national rail system or specific routes or
			 trains.
								.
						3010.Public availability
		  of contractor integrity and performance databaseSection 872(e)(1) of the Clean Contracting
		  Act of 2008 (subtitle G of title VIII of Public Law 110–417; 41 U.S.C.
		  417b(e)(1)) is amended by adding at the end the following: In addition,
		  the Administrator shall post all such information, excluding past performance
		  reviews, on a publicly available Internet website..
						3011.Assessments on
		  Guantanamo Bay detainees(a)Submission of
		  information related to disposition decisionsNot later than 45 days after the date of
		  the enactment of this Act, the Director of National Intelligence, in
		  coordination with the participants of the interagency review of Guantanamo Bay
		  detainees conducted pursuant to Executive Order 13492 (10 U.S.C. 801 note),
		  shall fully inform the congressional intelligence committees concerning the
		  basis for the disposition decisions reached by the Guantanamo Review Task
		  Force, and shall provide to the congressional intelligence committees—
								(1)the written threat
		  analyses prepared on each detainee by the Guantanamo Review Task Force
		  established pursuant to Executive Order 13492; and
								(2)access to the
		  intelligence information that formed the basis of any such specific assessments
		  or threat analyses.
								(b)Future
		  SubmissionsIn addition to the analyses, assessments, and
		  information required under subsection (a) and not later than 10 days after the
		  date that a threat assessment described in subsection (a) is disseminated, the
		  Director of National Intelligence shall provide to the congressional
		  intelligence committees—
								(1)any new threat assessment
		  prepared by any element of the intelligence community of a Guantanamo Bay
		  detainee who remains in detention or is pending release or transfer; and
								(2)access to the
		  intelligence information that formed the basis of such threat
		  assessment.
								(c)Congressional
		  intelligence committees definedIn this section, the term
		  congressional intelligence committees has the meaning given that
		  term in section 3(7) of the National Security Act of 1947 (50 U.S.C.
		  401a(7)).
							3012.Of the amounts appropriated for the Edward
		  Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of
		  title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
		  3750 et seq.) under the heading State and Local Law
		  Enforcement Assistance under the heading
		  Office
		  of Justice Programs under the heading
		  State
		  and Local Law Enforcement Activities under title II of
		  the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 579), at the
		  discretion of the Attorney General, the amounts to be made available to the
		  Marcus Institute, Atlanta, Georgia, to provide remediation for the potential
		  consequences of childhood abuse and neglect, pursuant to the joint statement of
		  managers accompanying that Act, may be made available to the Georgia State
		  University Center for Healthy Development, Atlanta, Georgia.
						3013.Coastal impact assistanceSection 31 of the Outer Continental Shelf
		  Lands Act (43 U.S.C. 1356a) is amended by adding at the end the
		  following:
							
								(e)Emergency
			 funding
									(1)In
			 generalIn response to a
			 spill of national significance under the Oil Pollution Act of 1990 (33 U.S.C.
			 2701 et seq.), at the request of a producing State or coastal political
			 subdivision and notwithstanding the requirements of part 12 of title 43, Code
			 of Federal Regulations (or a successor regulation), the Secretary may
			 immediately disburse funds allocated under this section for 1 or more
			 individual projects that are—
										(A)consistent with subsection (d); and
										(B)specifically designed to respond to the
			 spill of national significance.
										(2)Approval by
			 SecretaryThe Secretary may,
			 in the sole discretion of the Secretary, approve, on a project by project
			 basis, the immediate disbursal of the funds under paragraph (1).
									(3)State
			 requirements
										(A)Additional
			 informationIf the Secretary
			 approves a project for funding under this subsection that is included in a plan
			 previously approved under subsection (c), not later than 90 days after the date
			 of the funding approval, the producing State or coastal political subdivision
			 shall submit to the Secretary any additional information that the Secretary
			 determines to be necessary to ensure that the project is in compliance with
			 subsection (d).
										(B)Amendment to
			 planIf the Secretary
			 approves a project for funding under this subsection that is not included in a
			 plan previously approved under subsection (c), not later than 90 days after the
			 date of the funding approval, the producing State or coastal political
			 subdivision shall submit to the Secretary for approval an amendment to the plan
			 that includes any projects funded under paragraph (1), as well as any
			 information about such projects that the Secretary determines to be necessary
			 to ensure that the project is in compliance with subsection (d).
										(C)LimitationIf a producing State or coastal political
			 subdivision does not submit the additional information or amendments to the
			 plan required by this paragraph, or if, based on the information submitted by
			 the Secretary determines that the project is not in compliance with subsection
			 (d), by the deadlines specified in this paragraph, the Secretary shall not
			 disburse any additional funds to the producing State or the coastal political
			 subdivisions until the date on which the additional information or amendment to
			 the plan has been approved by the
			 Secretary.
										.
							This
		Act may be cited as the Supplemental
		Appropriations Act, 2010.
							
		Amend the title so as to read: Making
  supplemental appropriations for the fiscal year ending September 30, 2010, and
  for other purposes..
	
		
			
			Secretary
		
	
	
	